721 S.E.2d 229 (2012)
STATE
v.
Timothy Alfred SWEAT.
No. 472A11-1.
Supreme Court of North Carolina.
February 3, 2012.
Margaret Force, Assistant Attorney General, for State of North Carolina.
*230 Russell Joseph Hollers, Carrboro, for Sweat, Timothy Alfred.
Ronald L. Moore, District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 31st of January 2012 by Defendant for Extension of Time to file Appellee's Brief:
"Motion Allowed by order of the Court in conference, this the 3rd of February 2012."
Defendant shall have up to and including the 9th day of March 2012 to file and serve his/her brief with this Court.